Citation Nr: 0201297	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  00-08 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a bilateral foot 
condition to include calluses and corns, as secondary to the 
veteran's service-connected ruptured left Achilles' tendon. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from June 1972 until June 
1975.  He also had over 5 years of National Guard service and 
an additional 6 years in a reserve capacity.  This matter 
comes before the Board of Veterans' Appeals (BVA or Board) 
from an April 1999 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Louisville, 
Kentucky, which denied the benefit sought on appeal.

The Board notes that the veteran had been represented by 
AMVETS.  An August 2001 letter notified VA that AMVETS was 
withdrawing its representation of the veteran's claim.  This 
correspondence was accompanied by a copy of a letter written 
by AMVETS and addressed to the veteran, explaining the 
reasons behind the withdrawal.  

The Board further observes that the veteran was additionally 
pursuing an increased rating claim with respect to his 
service-connected left Achilles' tendon rupture, but in a 
letter dated April 2000, he requested that this claim be 
withdrawn.  This same letter requested a hearing on the 
issues of hammertoes with corns and foot calluses.  A 
subsequent letter from AMVETS, then representing the veteran, 
explained that the claim of hammertoes was erroneous, and 
should not be considered part of the veteran's claim.  This 
letter noted that the veteran has no present hammertoe 
deformity and has never had a diagnosis of such deformity.  
The accuracy of this final observation made in the AMVETS 
letter is compromised by the existence in the file of an 
October 1998 treatment report indicating surgical 
consultation for a hammertoe correction of the veteran's 
fifth toes bilaterally.  Testimony in the May 2000 hearing 
before the RO also contradicts the representative's statement 
that the veteran has never suffered from hammertoes.  In any 
event, the Board will honor the wishes of the veteran, as 
communicated through the April 2000 AMVETS letter, and 
hammertoes will not be considered as part of the veteran's 
present claim.    



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  During service, the veteran ruptured his left Achilles' 
tendon and underwent surgical repair; service connection is 
presently in effect for a ruptured left Achilles' tendon.  

3.  The veteran does not presently suffer from calluses of 
the feet.

4.  The veteran does presently suffer from corns of the feet, 
bilateral.

5.  The probative medical evidence of record does not 
indicate that the veteran's corns, bilateral, are causally 
related to his service-connected ruptured left Achilles' 
tendon, or to any other an incident of the veteran's active 
service.


CONCLUSION OF LAW

A bilateral foot condition to include calluses and corns was 
not incurred in or aggravated by active military service, and 
is not proximately due to or the result of a service-
connected ruptured left Achilles' tendon. 38 U.S.C.A. §§ 
1110, 1131 (West 1991 & Supp. 2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2001); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that his 
current bilateral foot condition, to include calluses and 
corns (bilateral foot condition), is related to his in-
service ruptured left Achilles' tendon.  A review of the file 
shows that the veteran was first service connected for a 
ruptured left Achilles' tendon in a September 1995 rating 
decision.  The veteran was granted a disability evaluation of 
10 percent, effective April 1995.  In an August 1998 
statement, the veteran contended that this service-connected 
condition gave rise to his present bilateral foot condition.  
Service connection for a bilateral foot condition was denied 
in an April 1999 rating decision.  The veteran disagreed with 
that determination and initiated this appeal.  

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In the present case, the RO included the VCAA laws in the 
August 2000 and August 2001 supplemental statements of the 
case.  Thus, the veteran has been put on notice as to the new 
requirements regarding the duty to assist.  Moreover, the 
Board has reviewed the file, and finds that the requirements 
under the VCAA have been met.  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions, a May 1999 statement of the case and the 
aforementioned August 2000 and August 2001 supplemental 
statements of the case.  The RO also made satisfactory 
efforts to ensure that all relevant evidence had been 
associated with the claims file.  For example, the evidence 
of record shows that the RO successfully acquired the 
veteran's service medical records from 1972 through 1975.  
The entirety of the veteran's service medical records now 
appear to be associated with the claims file.  Moreover, the 
veteran was most recently afforded VA examinations in May 
1995, November 1998 and May 2001 in connection with his 
claim.  Additionally, the file contains several VA outpatient 
treatment reports, dated from November 1996 until March 1997.  
Treatment reports dated July 1996 until July 1998 from St. 
Matthews Foot and Ankle Clinic are also of record.   
Furthermore, an October 1998 treatment report from Dr. C., 
and December 1997 letters from Dr. L., M.D. and Dr. S., DPM, 
are associated with the claims file.  Finally, a transcript 
of the veteran's August 1998 and May 2000 hearings before the 
RO are of record.  There is no indication in the file that 
there are additional relevant records that have not yet been 
obtained.  As such, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.

As stated previously, the veteran contends that he is 
entitled to service connection for a bilateral foot 
condition, as secondary to his service-connected ruptured 
left Achilles' tendon.  According to the law, service 
connection is warranted if it is shown that a veteran has a 
disability resulting from an injury incurred or a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Additionally, secondary service 
connection may be granted for a disability that is 
proximately due to or the result of an established service-
connected disorder. 38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In considering in-service incurrence or aggravation, the mere 
fact of an in-service injury is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim. 38 C.F.R. § 3.303(b).  Evidence of a chronic condition 
must be medical, unless it relates to a condition to which 
lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id. 

The pertinent evidence of record consists of the veteran's 
service medical records, 
VA examinations in May 1995, November 1998 and May 2001, and 
VA outpatient treatment reports dated November 1996 until 
March 1997.  Additional evidence includes treatment reports 
dated July 1996 until July 1998 from St. Matthews Foot and 
Ankle Clinic, an October 1998 treatment report from Dr. C., 
and December 1997 letters from Dr. L., M.D. and Dr. S., 
D.P.M.  Finally, the evidence also includes transcripts of 
the veteran's August 1998 and May 2000 hearings before the 
RO.  

The veteran's service medical records do not indicate any 
problems relating to the feet or lower extremities at the 
time of enlistment.  They do reflect that in September 1972, 
the veteran sprained his left ankle playing football.  Upon 
release from active duty in 1975, the veteran was again 
examined and was found to have no disorders of the feet or 
lower extremities.  A June 1986 examination conducted upon 
the veteran's enlistment in the National Guard revealed mild 
pes planus.   No other foot disorders were noted.    In 
November 1990, the veteran again sprained his left ankle, 
playing basketball.  X-rays revealed no fractures, and there 
was no swelling.  The veteran had mildly limited flexion and 
extension, and was given crutches.  In a January 1991 medical 
report, the veteran's left ankle was reevaluated, and the 
veteran was diagnosed with a partial left Achilles' tendon 
rupture.  The veteran ultimately elected to have surgery to 
repair the rupture.  This surgery occurred in February 1991.  

Following surgery in February 1991, the service medical 
records indicate further treatment and monitoring of the 
veteran's left ankle.  These reports show that the veteran 
experienced aching and sensitivity of the left ankle, but do 
not indicate that the veteran suffered from other disorders 
of the feet, such as calluses or corns.  A report dated July 
1991 does show treatment for a painful corn, fifth digit, 
left foot.    Finally, the service medical records reveal a 
third injury to the left ankle, which occurred in September 
1993.  At this time, the veteran twisted his left ankle 
playing football.  The veteran experienced pain and mild 
swelling.  Progress notes as to the veteran's left ankle 
indicate persistent pain, but do not reveal additional foot 
disorders such as calluses or corns.  The veteran's 
separation examination noted the veteran's left Achilles' 
tendon rupture, but noted no further disorders of the feet.

The veteran was examined by the VA in May 1995 and November 
1998 with respect to his left Achilles' tendon rupture.  On 
both occasions the veteran had subjective complaints of pain.  
In May 1995, the veteran stated that running, long standing 
and wearing boots were all sources of pain.  The veteran 
stated in November 1998 that standing and walking greater 
than 4 or 5 hours precipitated pain in his left ankle.  He 
further stated that ice packs and massages alleviate the 
discomfort.  He made no complaints of other foot disorders 
such as calluses or corns at either examination.  Upon 
physical examination on both occasions, the veteran had 
swelling and tenderness of the left Achilles.  Neither 
examination contained any findings of any residual foot 
conditions, to include calluses or corns.  The veteran was 
diagnosed with status post left Achilles' tendon rupture and 
surgery.  

In May 2001 the veteran was again examined by the VA, this 
time for bilateral foot calluses.  The veteran presented free 
of subjective complaints, though the veteran reported that he 
wore special shoes.  The examiner noted that past treatment 
consisted of arthroplasty of bilateral fifth toes.  There 
were no flare-ups at the time of the examination.  Upon 
physical examination, the veteran's feet appeared to be 
normal.  The veteran had no limitation of motion.  There was 
no objective evidence of painful motion, edema, instability, 
weakness or tenderness.  The veteran had normal gait.  There 
were no calluses, breakdowns, or initial shoe wear patterns 
that would indicate abnormal weightbearing.  No skin or 
vascular changes were detected.  Posture while standing, 
squatting was normal, and the veteran was able to supinate, 
pronate, and rise on his toes and heels with normal ability.  
No hallux valgus or other deformity was noted.  Mild pes 
planus was noted.  The veteran was diagnosed with a resolved 
fifth toe deformity, which had previously resulted in 
calluses between the toes.  The examiner commented that the 
veteran's feet were perfectly normal.  The examiner noted 
that the veteran was not suffering any problems and that his 
feet did not affect his occupation or daily activity.  The 
pain which the veteran had previously endured was attributed 
to tight shoes, resolvable through the use of appropriate 
shoe gear.  The examiner did note that the calluses 
previously present may well have or likely have resulted from 
the veteran's left Achilles' tendon rupture on the affected 
side, but noted that the calluses were bilateral.  The 
examiner further remarked that the Achilles' tendon rupture 
did not account for the ipsilateral callus formation to the 
fifth toe.  

The VA outpatient treatment reports indicate that in February 
1997 the veteran was treated for a heavy, nontender callus of 
the left fifth toe.  The veteran sought its removal.  These 
treatment reports also reflect continued treatment for the 
ruptured Achilles' tendon.  These reports do not contain any 
competent medical opinion that the veteran's callus was 
related to or was a residual of the left Achilles' tendon 
disability.  

Treatment reports from St. Matthews Foot and Ankle clinic 
showed treatment for corns and calluses.  From 1996 through 
1998, the veteran was treated for painful keratosis of the 
fifth toe bilateral.  Treatment involved debridement of the 
keratosis.  These reports did not demonstrate a causal 
relationship between the veteran's callosities and his 
service-connected ruptured left Achilles' tendon.  

An October 1998 treatment report from Dr. C. revealed that 
the veteran received a consultation regarding surgery to 
correct hammertoes of the fifth digits bilaterally.       
There was no indication that this disorder persists, and 
there was no evidence attributing the hammertoes to the 
veteran's ruptured left Achilles' tendon.

The medical evidence of record contains two additional 
treatment reports from private physicians, both written in 
December 1997.  The first of these, authored by Dr. L., 
pertained to an evaluation of the veteran's ruptured left 
Achilles' tendon.  No other deformities of the feet were 
noted.  The second letter was written by Dr. S.  This letter 
revealed the veteran's complaints of painful lesions on his 
fifth toe bilateral.  The veteran was diagnosed with 
contracted digits.  Treatment consisted of debridement of the 
lesions and nail prophylactic.  The veteran was padded and 
instructed to return when necessary.  This letter did not 
offer any medical opinion to the effect that the veteran's 
painful lesions had any nexus to the ruptured left Achilles' 
tendon.  

Lastly, the evidence associated with the claims file contains 
transcripts of the veteran's August 1998 and May 2000 
hearings before the RO.  While the first hearing pre-dated 
the claim for service connection for a bilateral foot 
condition, certain testimony was given at that time in 
anticipation of such a claim being made.  Specifically, the 
veteran explained that, as a result of his ruptured left 
Achilles' tendon, he had been prescribed special shoes.  The 
shoes were described as being low-cut, with a special sole.  
The veteran stated that his foot would rub against these 
shoes and had caused him to develop calluses and lesions.  
This testimony was presented again at the May 2000 hearing.  
The veteran's representative noted the medical evidence 
showing that the veteran had received consistent treatment 
for calluses and lesions, and characterized the veteran's 
condition as being chronic.  The veteran then testified that 
having his foot in a cast for his ruptured Achilles' tendon 
caused corns and calluses to develop frequently.  He stated 
that the cast irritated his toes and put excess pressure on 
them.  He stated that he wore the cast for 2 to 3 months.  
The veteran further stated that he had his calluses  and 
corns cut or trimmed away while he was still in service with 
the Air National Guard.  He reported that this had occurred 
at intervals of approximately three months.  The veteran 
further testified that he had treated the calluses himself on 
some occasions, with the use of over-the-counter solutions.  
The veteran stated that he had hammertoe correction surgery 
in November 1999.  The veteran stated that the procedure 
helped, but that he still had pain and swelling.  The veteran 
then testified that he was no longer having a problem with 
his calluses and corns.  The veteran reported that they had 
healed, and that as long as he avoided certain shoes he would 
remain symptom free.     

The Board has thoroughly reviewed the evidence of record and 
concludes, for the reasons and bases detailed below, that the 
veteran is not entitled to service connection for a bilateral 
foot condition.

When examined by the VA in May 2001, the veteran's feet were 
essentially found to be problem free.  No calluses or corns 
were found to be present, and a prior fifth toe deformity was 
found to have been resolved.  The veteran was noted to 
experience some pain when wearing certain shoes, but this was 
deemed resolvable through the use of appropriate shoe gear.  
In short, no present disorder of the feet was diagnosed.  

The lack of any current bilateral foot disorder was further 
evidenced by the veteran's own testimony at his May 2000 
hearing, when he stated that he does not presently suffer 
from calluses or corns.  The veteran did state that he 
continued to experience pain and swelling in association with 
a hammertoe deformity which was operated on in November 1999.  
However, as discussed earlier, the VA examiner considered 
this deformity to have been resolved.  Moreover, the veteran, 
through his representative, later denied having a hammertoe 
condition and requested that it be withdrawn as an issue on 
appeal.  This request has been honored.  However, the Board 
points out that even if this issue of hammertoes had been 
considered, the veteran would not have been entitled to an 
award of service connection for a bilateral foot disorder on 
this basis, since the medical evidence of record contains no 
present diagnosis of a hammertoe disorder.  

In the absence of evidence of a current disability, an award 
of service connection is not justified.  The Board finds 
support for this conclusion in a decision of the United 
States Court of Appeals for Veterans Claims, which 
interpreted the requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Inasmuch as the veteran has no current diagnosed foot 
condition, the preponderance of the evidence is against the 
veteran's claim and service connection for such is not 
warranted.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997); Gilpin 
v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  Accordingly, the 
veteran's claim of service connection for a bilateral foot 
condition fails. 

The Board acknowledges that at the May 2001 VA examination, 
the examiner found it likely that the calluses which had 
previously bothered the veteran resulted from the veteran's 
left Achilles' tendon rupture.  The examiner did not offer 
any elaboration that might have added to the persuasiveness 
of this opinion.  However, without a finding of a present 
disability, there is nothing to service-connect and the 
probative value of the nexus opinion becomes irrelevant.   

A causal relationship between a bilateral foot condition and 
the service-connected ruptured left Achilles' tendon was also 
asserted by the veteran at the May 2000 hearing, when he 
argued that his left Achilles' tendon injury necessitated the 
use of a cast and special shoes, and that these devices in 
turn caused his callosities and corns.  Aside from the fact 
that any nexus opinion will be insufficient to establish 
service connection in the absence of a present disability, as 
explained above, the veteran's contentions fail for a more 
fundamental reason.  Without medical credentials, the veteran 
is simply a layperson and does not possess the requisite 
competence to offer such a medical opinion.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); See also, Espiritu, supra.  
As such, the veteran's theory regarding the etiology of his 
calluses and corns, unsubstantiated by a competent medical 
opinion, does not constitute a valid nexus opinion and could 
not serve as a basis for service connection regardless of the 
existence of a present disability.  

In summary, the veteran has no present diagnosis of a 
bilateral foot disorder.  As such, the preponderance of the 
evidence is against the veteran's claim, and the provisions 
of 38 U.S.C.A. § 5107(b) are not for application in this 
instance.  Accordingly, the veteran's claim for service 
connection is denied.  


ORDER

Service connection for a bilateral foot disorder, as 
secondary to the veteran's service-connected ruptured left 
Achilles' tendon, is denied.
		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

